332 S.W.3d 863 (2010)
Zackery MOORE, Appellant,
v.
CITY OF KANSAS CITY, Missouri; Division of Employment Security, Respondents.
No. WD 72278.
Missouri Court of Appeals, Western District.
November 16, 2010.
Zackery Moore, Kansas City, pro se.
Lana K. Torczon, Kansas City, MO, for Respondent, City of K.C., MO.
Shelly A. Kintzel, Jefferson City, MO, for Respondent, Division of Employment.
Before JAMES EDWARD WELSH, P.J., MARK D. PFEIFFER, and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Zackery Moore appeals the Labor and Industrial Relations Commission's decision that he is not eligible for unemployment benefits because his employer, the City of Kansas City, discharged him for misconduct connected with work. We affirm. Rule 84.16(b).